RIDDLESBURG COAL AND IRON COMPANY’S APPEAL.
Mr. Justice Sterrett
delivered the opinion of the Court,
The fund in controversy, part proceeds of execution against the Kemble Coal and Iron Company, was claimed on the one hand by the Union Bank of Huntingdon and the Bedford County Bank, assignees, respectively, of certain labor claims, and, on the other hand, by the respective landlords of premises on which portions of the property sold was located. It is virtually conceded that the company appellant is entitled to its demand, $2,129.88, unless its claim is postponed to the assigned labor claims held by the two banks.
The firm of Wight & Lauder, merchants at Riddlesburg, where the Kemble Coal and Iron Company was located, paid in cash and merchandise a large sum to laborers, employed by that company, and took assignments of their respective claims. Some of these were subsequently assigned by Wight *65& Lauder to each of the banks above named. Upon the facts found by the learned Auditor and approved by the court, the two banks respectively stand in the shoes of the laborers, whose claims they thus acquired by assignment, and are clearly entitled to the sums awarded to them, unless the claim of appellant for rent is superior to theirs. It is conceded that the assignments, through which the banks claim, gave them a preference over ordinary execution creditors, but it is contended by appellant that under the 84th section of the Act of 1836, rent is a preferred claim and must be first paid out of the proceeds of such sales, &e. This was formerly the case, but it was competent for the legislature to give wages a preference over rent, and this we think was accomplished by the Act of April 9th, 1872: Purd., 1464, pi. 1, and the supplement of June 12th, 1878. The former declares that claims for wages, therein specified, “Shall be preferred and first paid out of the proceeds of the sale of such mine, manufactory, business, or other property as aforesaidand the latter, for the purpose of removing all doubt as to the intention of the legislature, and more fully protecting labor claims, declares “it is the true intent and meaning of the provisions of the Act of Assembly entitled ‘An act for the better protection of the wages of mechanics, laborers and others,’ passed the 9th day of June, 1872, that the several classes of laborers in said Act mentioned shall have a preference over landlords in all claims for rent of any mines, manufactories or other real estate, held under lease, where the lessee or lessees are the parties employing the miners, mechanics, laborers or clerks: provided, that any person or persons claiming a preference as above provided, shall give notice of the nature and amount of his claim to the landlord or his bailiff before the actual sale of the property levied upon : ” P. L., 207.
It is conceded that notice in due form of the labor claims in question was given to the sheriff before the sale ; but, it is contended by appellant that it should have been given to the landlord and not to the sheriff, and hence there was a failure to comply with the provisions of the supplement. This would doubtless be correct if the landlord had been proceeding by warrant of distress for the collection of rent; but, such was not the case. The sheriff as an officer of the Court of Common Pleas, was executing a writ directed to him by that court. Construing the acts together, we have no doubt the notice in such cases is properly given to the sheriff. In some cases, indeed, it would be impossible to notify the landlord,, before the sale of the property. The conclusions reached by the learned Auditor and court below, as to the sufficiency of the notice, are correct.
*66It follows from what has been said that neither of the specifications is sustained.
Decree affirmed, and appeal dismissed at. the costs of appellant.
COLUMBIA IRON COMPANY’S APPEAL.
The subject of complaint in the first specification is tbe approval by the court of the learned Auditor’s finding, that the drafts received b} appellant from the Kemble Coal and Iron Company were accepted as payment of the rent arising by the latter, and that by so taking said drafts, appellant lost its right to distrain. If this finding is correct, — and presumptively it is so until tbe contrary clearly appears, — it is conclusive of appellant’s right to participate in the fund for distribution; and, hence the subordinate questions involved in the remaining specifications become immaterial. An examination of the testimony satisfies us that the learned Auditor was fully warranted in finding as he did ; indeed, it is difficult to see how, with due regard to the evidence, he could have found otherwise. There was no error, therefore, in rejecting appellant’s claim for rent on the ground that it had been paid. But, if the fact had been found otherwise, still appellant would not have been entitled to participate in the distribution for the reason that the labor claims, represented by the appellees, were preferred claims and as such entitled to the whole fund, as has been determined in Riddlesburg Coal and Iron Company’s Appeal, from same decree, at No. 23 of July Term: 1886.
Decree affirmed, and appeal dismissed at the costs of appellant.
HUNTINGDON AND BROAD TOP RAILROAD COMPANY’S APPEAL.
There was no error in refusing to hold, as complained of in the first specification, that payment of wages by Wight & Lauder, and by W. A. Lauder, to the employés of the Kemble Coal and Iron Company was in fact, under the evidence, payment by that company, and an extinguishment of the labor claims so paid. On the contrary, as has been held in other appeals from same decree, the court below rightly held that the assignment of the labor claims, first to Wight & Lauder and subsequently by them to the two banks, appellees, invested the latter, respectively, with all the rights the labor claimants themselves would have had if their respective claims had not been so sold and assigned.
*67The questions intended to be raised by the remaining specifications have been passed upon, adversely to appellant,'in the appeals above referred to, and therefore do not require further comment.
Decree affirmed and appeal dismissed at the costs of appellant.